DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         PROGRESSIVE AMERICAN INSURANCE COMPANY,
                        Appellant,

                                     v.

                          ROBERT CORSARO,
                              Appellee.

                     Nos. 4D20-1753 and 4D21-158

                               [June 16, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin-Singer, Judge; L.T.
Case No. CACE14-000799.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellant.

   Blair M. Fazzio of Kanner & Pintaluga, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.